DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 is objected to because of the following informalities: claim 1, line 11, “an” should be --a--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over van der Heijden 7,651,035.
	Van der Heijden discloses a product dispenser (1) capable of concurrently dispensing at least a first composition and a second composition, which comprises a first container (11) for containing the first composition and a second container (21) for 
777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of van der Heijden by having the inlet intersecting plane intersects the first cavity inlet axis and the second cavity inlet axis, and the nozzle longitudinal axis intersects the plane to form the angle of about 60 degrees to about 90 degrees. Applicants appear to have placed no criticality on any particular angle and it appears that the device of van der Heijden would work appropriately if made within the claimed range of angle.
	With respect to claim 2, van der Heijden is silent regarding the inlet intersecting plane and the nozzle longitudinal axis from an angle of about 80 degrees to about 90 degrees. Instead, van der Heijden discloses the inlet intersecting plane, and the nozzle longitudinal axis form an angle close to 90 degrees as seen in Figure 4a. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van der Heijden by having the inlet intersecting plane and the nozzle longitudinal axis from an angle of about 80 degrees to about 90 degrees. Applicants appear to have placed no criticality on any particular angle and it appears that the device of van der Heijden would work appropriately if made within the claimed range of angle.
	With respect to claim 7, as well as claims 8-11, van der Heijden is silent regarding the length of the outer nozzle conduit is about 30% to about 99% of the length of the inner nozzle conduit and as well as the claimed subject matter recited in claims 8-11. Instead, van der Heijden discloses the outer nozzle conduit and the inner nozzle conduit having a length as seen in Figure 4a. Applicants have not disclosed that having the specific length of the outer nozzle of the length of the inner nozzle conduit solves any stated problem or is for any particular purpose. Moreover, it appears that the length of the outer nozzle conduit and the length of the inner nozzle conduit of van der Heijden, or applicants’ invention recited in claims 7-11, would perform equally well with the length of the outer nozzle conduit and the length of the inner nozzle conduit. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified van der Heijden such that the length of the outer nozzle conduit is about 30% to about 99% of the length of the 
	With respect to claim 14, van der Heijden is silent regarding wherein the volume ratio between the first container and the second container is about 1:2 to 2:1. Instead, van der Heijden discloses the first container and the second container having a volume with a ratio. Applicants have not disclosed that having the volume ratio between the first container and the second container to be about 1:2 to 2:1 solves any stated problem or is for any particular purpose. Moreover, it appears that the volume ratio of the first container and the second container of van der Heijden, or applicants’ invention, would perform equally well with the volume ratio between the first container and the second container. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified van der Heijden such that the volume ratio between the first container and the second container to be about 1:2 to 2:1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over van der Heijden.
	With respect to claim 16, van der Heijden is silent regarding the length of the nozzle is greater than about 50% of the width of the actuator measured along the nozzle longitudinal axis and with the nozzle functionally attached. Instead, van der Heijden discloses the nozzle having a length with respect to a width of the actuator (2a-b) as seen in Figures 2 and 4a. Applicants have not disclosed that having the specific length of the nozzle with respect to the width of the actuator solves any stated problem or is for any particular purpose. Moreover, it appears that the length of the nozzle with respect to .
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over van der Heijden 7,651,035 as applied to claim 1 above, and further in view of Roe et al. 6,186,992.
	Van Der Heijden has taught all the features of the claimed invention except that the viscosity at least the second composition has a Crossover Stress assessed by the Portion Oscillatory Rheometry Test Method ("PORTM"). Roe et al. teach the use of a controlled stress rheometer for determining the viscosity of a fluid (col. 11, ll. 26-37 and col. 33, ll. 36-53).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Roe et al. onto the compositions of van der Heijden by using the test methods of controlled stress rheometer, in order to determine the viscosity of the compositions. 
	With respect to the Crossover Stress for second compositions is about 10 Pa to about 120 Pa; and wherein the viscosity of the first composition and the second composition are within 25% of each other. Applicants have not disclosed that having the Crossover Stress for second compositions is about 10 Pa to about 120 Pa and the 
Conclusion
7.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 2021/0008578, and US 2020/0346839 disclose other pertinent structures, such as, a multi-composition product dispenser. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754